BROSMAN, Judge
(concurring);
I concur. However, the final paragraph of the principal opinion troubles me somewhat. I should think that under Article 128(6) (2), a conviction of aggravated assault might properly be sustained if there was an intent to inflict grievous bodily harm, and if such harm was in fact inflicted — regardless of whether the means were of a sort which would normally have that effect. It is probable, of course, that a situation of this sort would arise only rarely. However, its theoretical possibility suggests that the offense proscribed in Article 128(6) (1) would not be included necessarily within that denounced by Article 128(6) (2) — in terms of ab-' stract definition of the elements of the *478respective crimes. However, in view of our opinion in United States v. Davis, 2 USCMA 505, 10 CMR 3, and in light of the provisions of the Manual’s Table of Commonly Included Offenses, Appendix 12, page 540, I am willing to agree with the author of the principal opinion that the findings made by the court-martial were permissible ones. Of course, it is likely that everything I' have said here was in his mind when he formulated the questioned paragraph. Certainly there is no real inconsistency between our views.